873 So. 2d 1277 (2004)
S.Z. and S.M., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, etc., Appellee.
Nos. 3D03-1915, 3D03-1742.
District Court of Appeal of Florida, Third District.
June 2, 2004.
Joseph M. Albury (Key West), for appellants.
Calianne P. Lantz, for appellee.
Before SCHWARTZ, C.J., and LEVY, J., and COBB, Warren H., Senior Judge.
PER CURIAM.
Appellants S.Z. and S.M., the mother and father of D.M., appeal from an Order of Adjudication and Judgment of Involuntary Termination of Parental Rights. An adjudicatory hearing was held on Monday, June 9, 2003. Appellants' trial counsel was not provided with a discovery packet until late in the day on the Friday before the hearing. That packet did not contain a witness list, many of the filings from the dependency case, or the list of exhibits to be presented and relied upon at the hearing. We agree with appellants that this turned the hearing into a trial by ambush that violated their due process rights. Accordingly, the termination order is reversed and the case remanded for a new hearing.
Reversed and remanded for a new hearing.